Citation Nr: 1013562	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for tonsillitis.

2.  Entitlement to service connection for a sinus disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, and an August 2007 rating decision by the RO in 
Winston-Salem, North Carolina.  Thereafter, the Winston, 
Salem RO assumed jurisdiction.
 
The claim of entitlement to service connection for a sinus 
disorder was denied by the RO in February 2006.  Also, a 
petition to reopen a claim of entitlement to service 
connection for PTSD was denied by the RO in February 2006.  

In August 2006, the Veteran submitted additional medical 
evidence in support of his claim for a sinus disorder, and in 
February 2007, he submitted additional medical evidence in 
support of his claim for PTSD.  In August 2007, the RO again 
denied the claims and the Veteran subsequently perfected this 
appeal.  When new evidence is received prior to the 
expiration of the appeal period, that evidence must be 
considered to have been filed in connection with the earlier 
claim.  See 38 C.F.R. § 3.156(b) (2009).  As such, finality 
has not attached with respect to the February 2006 denial of 
entitlement to service connection for a sinus disorder.  
Furthermore, the Veteran's claim to reopen the issue of 
entitlement to PTSD also stems from the February 2006 rating 
decision.      

The claims file reflects that the Veteran was previously 
represented by The American Legion.  In October 2009, the 
Veteran revoked his power of attorney, and declared that he 
would represent himself.

The issue of entitlement to service connection for a major 
depressive disorder has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Residuals of a tonsillectomy are not manifested by 
hoarseness, with inflammation of cords or mucous membrane.

2.  The Veteran does not have a sinus disorder that is 
related to active service.

3.  Service connection for PTSD was denied in an unappealed 
January 2003 rating decision; the evidence received since the 
January 2003 decision includes evidence that is either 
cumulative or redundant of the evidence previously of record, 
or is insufficient to establish a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
tonsillectomy have not been met.  38 U.S.C. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Code 6516 (2009).

2.  A sinus disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The Board finds that in this case the requirements of 
38 U.S.C.A. §§ 5103 and 38 U.S.C.A. § 5103A have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in September 2006 correspondence of the information 
and evidence needed to substantiate and complete his claim of 
entitlement to an increased rating for tonsillitis, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  He was provided notice of the specific 
rating criteria used for rating the disorder in July 2008, 
and how effective dates are determined in September 2006 
correspondence.  The claim was readjudicated in September 
2008.  

With regard to the claim of entitlement to service connection 
for a sinus disorder, VCAA-compliant notice was sent in 
November 2005.  With regard to the petition to reopen a claim 
of entitlement to service connection for PTSD, a February 
2007 letter advised the Veteran of the evidence necessary to 
substantiate the element or elements required to establish 
service connection for PTSD that was found insufficient in 
the previous denials.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The RO provided notice of how disability ratings and 
effective dates are determined in February 2007.  The claims 
were readjudicated in July 2009.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  Solicitation of a medical opinion is not 
necessary in connection with the claim for service connection 
for a sinus disorder as there is no evidence indicating that 
a sinus disability may be associated with an established 
event, injury, or disease in service.  Further, solicitation 
of a medical opinion is not warranted in a claim to reopen 
until new and material evidence is presented or secured.  See  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Veteran was provided the opportunity to 
meaningfully participate in the prosecution of his claims, 
and did in fact participate.  See Washington v Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of the appeal. 

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.

Increased Rating for Tonsillitis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected tonsillitis.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

For tonsillitis there is no specifically assigned diagnostic 
code; therefore an analogous code for chronic laryngitis, 
Diagnostic Code 6516, is used to rate this condition.  Under 
Diagnostic Code 6516, a 10 percent evaluation is granted if 
there is hoarseness with inflammation of cords or mucous 
membrane.  

The Veteran contends that his service-connected tonsillitis 
is more severely disabling than contemplated by a 
noncompensable rating.

In February 1971, the RO granted service connection and a 
noncompensable rating for chronic tonsillitis.  In August 
2006, the RO received the Veteran's request to reevaluate his 
service-connected disability.

In a February 2007 VA outpatient treatment report, the 
Veteran complained of a sore throat and cough for the past 
three to four days.  There was no redness or white pustules 
in the throat.  Swelling was not noted.  Antibiotics were 
prescribed.

On VA examination in June 2007, the examiner noted that the 
Veteran had undergone a tonsillectomy in 1969 and had not 
experienced any more tonsillitis.  Physical examination 
revealed that the tonsils were absent.  The Veteran's throat 
was not red or inflamed and looked normal.  Examination of 
the neck did not reveal any enlarged nodes and the thyroid 
was not palpable.  The diagnosis was no tonsillitis.

The Board concludes that a compensable rating for tonsillitis 
is not warranted.  The VA examiner found no evidence of 
current tonsillitis.  The Veteran is competent to report 
constant coughing and problems with his throat, but there is 
no medical evidence of cord or mucous membrane inflammation 
that would warrant a compensable rating.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for Sinus Disorder

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends he was exposed to dust and fumes during 
active duty service and as a result he incurred a sinus 
disorder.   

Service treatment records show treatment for sore throat and 
reveal diagnoses of pharyngitis and bronchitis.  There is no 
evidence of treatment for a sinus disorder.  

A VA outpatient medical report dated in March 2002 provides a 
diagnosis of allergic sinusitis.

At a December 2002 VA respiratory disorder examination the 
Veteran was diagnosed as having allergic rhinitis.  No nexus 
opinion was offered.

On VA examinations conducted in November 2004 and December 
2005, the Veteran was diagnosed as having allergic rhinitis 
by history.  No nexus opinion was offered.

A VA outpatient treatment report dated in October 2006 shows 
a diagnosis of acute sinusitis.

A private medical report dated in August 2006 provides a 
diagnosis allergic rhinitis.

At a June 2007 VA examination the Veteran stated that around 
1976 while he was living in New Jersey he noticed the onset 
of frequent sneezing with watering, itching and burning of 
his eyes and nose.  The examiner provided a diagnosis of 
allergic rhinitis, mainly seasonal.  No nexus opinion was 
offered.

The Board recognizes that the Veteran was treated for sore 
throat on several occasions during service and that service 
connection for tonsillitis was established in February 1971 
as noted above.  The Veteran's service medical records, 
however, are silent for any treatment or diagnosis of a 
chronic sinus disorder.   

The earliest available medical record recording a diagnosis 
of a sinus disorder, diagnosed as allergic rhinitis, is found 
on VA examination in December 2001.  The fact that more than 
35 years elapsed between service and his first post-service 
diagnosis of a sinus disorder weighs against the Veteran's 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000)  (A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.)

The medical evidence, which includes several VA examination 
reports showing that the Veteran has been diagnosed with 
allergic sinusitis and rhinitis.  The evidence, however, 
preponderates against granting service connection because 
these records do not reveal any competent medical opinion 
linking any current sinus disorder to active duty service to 
include any in-service exposure to dust or fumes.  Thus, 
service connection for a sinus disorder is not warranted.

The Veteran contends that his current sinus problems are 
related to his active service.  However, as a layperson, the 
Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998), Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998). 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See Gilbert, 1 Vet. App. at 49.

Petition to Reopen PTSD Claim

The Veteran's claim for PTSD was initially denied by the RO 
in March 1994.  The Veteran appealed that decision to the 
Board, and in a December 1997 decision, the Board denied 
entitlement to service connection for PTSD.  In January 2003, 
the RO denied the Veteran's petition to reopen his claim for 
service connection for PTSD.  The Veteran did not perfect an 
appeal of this decision.  Therefore, the RO's January 2003 
rating decision is final.  38 C.F.R. §§ 20.204(c), 20.1103.

The present claim was initiated by the Veteran in August 
2005.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Board denied entitlement to service connection for PTSD 
in December 1997 on the basis that although the Veteran had a 
diagnosis of PTSD, the record did not include credible 
supporting evidence verifying the occurrence of the Veteran's 
claimed inservice stressors.  The Board specifically found 
that the Veteran had no credibility as to his assertions in 
the claim for service connection for PTSD.  In particular, 
the Veteran alleged that in 1964, shortly after his arrival 
in Korea, he was stationed on guard duty.  He recalled 
hearing a noise or detecting movement in a group of nearby 
bushes.  He then reportedly discharged his weapon in the 
direction of the sound.  In so doing he alleged that he had 
decapitated and killed a small child.  The Board found that 
the Veteran's stressor accounts were vague, marked by 
inconsistencies and that they were not credible.    

Evidence before the RO in January 2003 included the December 
1997 Board Decision; additional VA treatment records showing 
a diagnosis of PTSD.  Since January 2003, an October 2003 Vet 
Center mental evaluation report has been presented showing 
that the Veteran is diagnosed with PTSD due to the alleged 
killing of a young child while he was stationed in Korea.  

Current records include a private psychiatric treatment 
report dated in December 2006, which continues to show that 
the Veteran is diagnosed with PTSD related to his experiences 
in Korea, particularly the alleged killing of a young child.  
The private clinician's conclusion, however, was based solely 
on the uncorroborated history as reported by the claimant.  
The Veteran's recitation of this claimed stressor has been 
previously rejected.  The Board finds that the evidence is 
not new and material.

On this record, the Board must conclude that the additional 
evidence associated with the claims folder since the RO's 
February 2005 decision is either cumulative or redundant of 
evidence previously of record, or does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, or raise a reasonable 
possibility of substantiating the claim. The additional 
evidence still does not verify the occurrence of any specific 
stressor or confirm a diagnosis of PTSD. In the absence of 
credible evidence that any claimed stressor actually occurred 
-- an essential criterion of 38 C.F.R. § 3.304(f) -- service 
connection for PTSD may not be granted.

As the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
49.




ORDER

Entitlement to a compensable rating for tonsillitis is 
denied.

Entitlement to service connection for a sinus disorder is 
denied. 

As new and material evidence to reopen the claim for service 
connection for PTSD has not been submitted, the appeal is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


